Citation Nr: 1720803	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-30 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2001 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 Board remand for additional development on the issue of entitlement to a TDIU.  The claim has since returned for further appellate consideration.


FINDING OF FACT

The Veteran has not met her evidentiary burden in regards to TDIU.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  She has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  She has not alleged any prejudicial deficiencies in the development of this claim.

II.  TDIU

The Board inferred a claim for TDIU in the August 2016 decision and remand, because the evidence suggested that she was unemployable due to the severity of her disabilities. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's combined disability rating was 80 percent effective from October 2006.  She is service-connected for bilateral pes planus, rated at 50 percent since October 2006; posttraumatic stress disorder (PTSD) with depression, rated at 50 percent since October 2006; migraine headaches, rated noncompensable since October 2006; and residuals of post left bunionectomy with scar, rated at 10 percent since October 2006.  Therefore, she met the schedular criteria of a TDIU in October 2006.  See 38 C.F.R. §§ 4.25, 4.26.

After establishing a date for the TDIU, the Board must address whether the Veteran's service-connected disabilities precluded her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran was sent the appropriate notice letter regarding TDIU in September 2015.  In that letter, VA asked the Veteran to submit a completed application for unemployability.  However, no reply was ever received to that request.  The Veteran has not provided her complete work and education history.  There are conflicting reports noting periods of employment.  See July 2015 VA treatment records and June 2016 VA examination report.  Thus, a fully informed determination cannot be made about the effects of her service-connected disabilities on her ability to maintain gainful employment, consistent with her education and work experience.  

The Veteran has been given ample notice and opportunity to submit the information needed to establish entitlement to this benefit.  For whatever reason, she has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing her claim, she cannot passively wait when she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that she has not met her evidentiary burden for a TDIU, as the Veteran has not provided additional information about her education and prior work experience.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence supporting this claim does not rise to the level of equipoise regarding entitlement to TDIU.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ..."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29  (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

The claim of entitlement to a TDIU is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


